           Case 2:20-cv-04976-FMO-SK Document 34-1 Filed 09/03/20 Page 1 of 2 Page ID #:441


            1    THEANE EVANGELIS, SBN 243570
                 tevangelis@gibsondunn.com
            2    TIMOTHY W. LOOSE, SBN 241037
                 tloose@gibsondunn.com
            3    JEREMY S. SMITH, SBN 283812
                 jssmith@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    MATTHEW BALL, SBN 327028
                 mnball@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 1881 Page Mill Road
            9    Palo Alto, CA 94304-1211
                 Telephone: 650.849.5300
          10     Facsimile: 650.849.5333
          11     Attorneys for Draper James, LLC, and Reese
                 Witherspoon
          12
                                       UNITED STATES DISTRICT COURT
          13
                                     CENTRAL DISTRICT OF CALIFORNIA
          14
                                                WESTERN DIVISION
          15
                 LARYSSA GALVEZ, JUDITH                   CASE NO. 2:20-cv-04976-FMO-SK
          16     LINDLEY, and NATALIE
                 ANDERSON,                                [PROPOSED] ORDER GRANTING
          17                                              DEFENDANTS DRAPER JAMES,
                                  Plaintiffs,             LLC’S AND REESE
          18                                              WITHERSPOON’S MOTION TO
                      v.                                  DISMISS PLAINTIFFS’ FIRST
          19                                              AMENDED COMPLAINT
                 DRAPER JAMES, LLC, REESE
          20     WITHERSPOON, and DOES 1
                 THROUGH 10,
          21
                                  Defendants.
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
           Case 2:20-cv-04976-FMO-SK Document 34-1 Filed 09/03/20 Page 2 of 2 Page ID #:442


            1                                     [PROPOSED] ORDER
            2           This matter is before the Court pursuant to Defendants Draper James, LLC’s and
            3    Reese Witherspoon’s Motion to Dismiss under Federal Rule of Civil Procedure
            4    12(b)(6) (the “Motion”).
            5           This Court finds that Plaintiffs’ claims lack legal merit because (1) all the claims
            6    in the Plaintiffs’ First Amended Complaint (“FAC”) rely on a gross
            7    mischaracterization of the Instagram post, (2) Plaintiffs allege neither residency nor
            8    injury in any state, Schmitt v. Younique LLC, No. SACV171397JVSJDEX, 2017 WL
            9    10574060, at *4 (C.D. Cal. Dec. 4, 2017); (3) the FAC lacks plausible allegations of
          10     causation and harm, Walker v. NDeX W. LLC, No. 14-CV-2940-FMO, 2015 WL
          11     12732460, at *4 (C.D. Cal. Feb. 20, 2015); (4) the claims of unjust enrichment and
          12     violations of the California Business and Professions Code section 17200 fail to
          13     establish the lack of an adequate remedy at law, Sonner v. Premier Nutrition Corp.,
          14     962 F.3d 1072, 1081 (9th Cir. 2020); (5) Plaintiffs fail to establish that they are
          15     “consumers” under the California Legal Remedies Act or allege that any reliance or
          16     misrepresentation occurred, Cal. Civ. Code § 1761(d); Ebner v. Fresh, Inc., 838 F.3d
          17     958, 966 (9th Cir. 2016); (6) Plaintiffs fail to establish any unfair, unlawful, or
          18     fraudulent conduct under California Business and Professions Code section 17200; and
          19     (7) Plaintiffs cannot show any violation of New York General Business Law section
          20     349.
          21            The Court, having considered the briefing related to the Motion, and all other
          22     matters properly before the Court, being fully advised on the proceedings, and for good
          23     cause appearing, hereby ORDERS that the Motion is GRANTED and the above-
          24     captioned case is dismissed with prejudice.
          25     IT IS SO ORDERED.
          26     Dated:
          27                                             Honorable Fernando M. Olguin
                                                         United States District Judge
          28

Gibson, Dunn &
Crutcher LLP

                                                              2
